UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10K (Mark One) xAnnual Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 for the fiscal year ended October 31, 2011 or oTransition Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 for the transition period from to COMMISSION FILE NUMBER: 333-163815 FARMACIA CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-0642409 (State or other jurisdiction of organization) (Primary Standard Industrial Classification Code) (IRS Employer Identification #) 204/2 Alba Yulie Street. Suite 68 Kishineu, MD 2001, Moldova Tel. 01137323523341 Fax (702)9385878 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Business Filings Incorporated 6100 Neil Road, Suite 500 Reno, Nevada 89511 (608) 827-5300 (608) 827-5300 (Name, address, including zip code, and telephone number, including area code, of agent for service) Securities registered under Section 12(b) of the Exchange Act: Title of Each Class: Name of Each Exchange on Which Registered: Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.00001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yeso No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of the chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 126-2 of the act): Yesx No o There was no trading market for the Registrants voting stock on the last business day of the Registrant’s most recently completed second fiscal quarter. As of January 30, 2012,6,000,000 shares of common stock, $0.00001 par value per share, were outstanding. Table of Contents Tableof Contents Page PART I Item 1. Business 3 Item 1A. Risk Factors 5 Item 1B.
